               Case 20-12456-JTD         Doc 920-7    Filed 01/22/21    Page 1 of 2




                                              Exhibit 7

                     Designation and Allocation of Assets and Related Obligations
                      among the Reorganized Debtors and RT Lodge Company




DOCS_LA:335402.2 76136/002
                                       Case 20-12456-JTD   Doc 920-7   Filed 01/22/21   Page 2 of 2
                                                     Ruby Tuesday –
                                                     Asset Allocation
  Pre-Reorg Structure                                                       Post-Reorg Structure

                                                    [new TCW equity]                                     [new GS equity]
    [existing equity]

                                                   [RT Asset Company                                  RTI Holding Company, LLC
RTI Holding Company, LLC
                                                      Holdings LLC]

   Ruby Tuesday, Inc.                                                                                   Ruby Tuesday, Inc.
                                                [RT Asset Company, Inc.]

  [Existing subsidiaries]                         [Existing subsidiaries]                              [RT Lodge and related
                                                                                                              assets]

     •   Goldman Sachs Specialty Lending Group, L.P. (“GS”) will convert a portion of its outstanding prepetition
         secured debt into new equity in RTI Holding Company, LLC and its subsidiary Ruby Tuesday, Inc. RTI
         Holding Company, LLC and Ruby Tuesday, Inc. are defined as “RT Lodge Company” in the Plan.
     •   The Lodge and certain related assets (collectively, the “RT Lodge”) will remain at these entities.
     •   TCW will convert a portion of its outstanding debt into the equity of a newly formed holding company
         for the reorganized debtors, other than RTI Holding Company, LLC and Ruby Tuesday, Inc.
     •   All assets other than the RT Lodge will be transferred to RT Asset Company, LLC, at the direction of TCW
         and GS.
